Citation Nr: 18100216
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-31 563
DATE:	March 30, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an effective date prior to April 6, 2012 for the award of a 10 percent disability rating for bilateral hearing loss is denied.
FINDINGS OF FACT
1.  No correspondence was received from the Veteran between the date of notice of April 1, 2011rating decision and his April 6, 2012, claim for entitlement to an increased rating for the service-connected bilateral hearing loss that can reasonably be construed as a formal or informal claim for an increased rating for the service-connected bilateral hearing loss.
2.  The record does not show that, during the one-year period preceding receipt of the Veteran's April 6, 2012, claim for an increased rating, that an increase in the Veteran's service-connected bilateral hearing loss was factually ascertainable such that a 10 percent disability rating was warranted.  
CONCLUSION OF LAW
The criteria for an effective date prior to April 6, 2012 for the award of a 10 percent disability rating for service-connected bilateral hearing loss have not been satisfied.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.85, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty in the United States Marine Corps from June 1968 to June 1970.  
This matter is before the Board of Veterans Appeal (Board) on appeal from a January 2014 rating decision issues by the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
Veterans Claims Assistance Act of 2000 (VCAA)
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2017) (applying Scott to a duty to assist argument).  
Entitlement to an effective date prior to April 6, 2012 for the award of a 10 percent disability rating for bilateral hearing loss.  
The Veteran is seeking an effective date prior to April 6, 2012 for the assignment of a 10 percent disability rating for bilateral hearing loss.  
The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period.  38 C.F.R. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of the claim to determine when an increase in disability was "factually ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that 38 U.S.C. § 5110(b) (2) and 38 C.F.R. § 3.400(o) (2) are applicable only where the increase precedes the claim, provided that the claim is received within one year after the increase.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  Because neither 38 U.S.C. § 5110(b) (2) nor 38 C.F.R. § 3.400(o) (2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veterans disability increased, if the claim is received within one year from such date.  In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.
The Veteran service-connected bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 and assigned a 10 percent disability rating.  
The Veteran contends that he is entitled to an effective date earlier than April 6, 2012, for award of a 10 percent rating for bilateral hearing loss.  He has not put forth any particular theory as to why he is entitled to an earlier effective date.  
A review of the records reveals that the Veteran was granted a 10 percent disability raring in an April 2009 rating decision.  However, an April 2011 rating decision decreased the Veterans disability evaluation from 10 percent to a non-compensable disability rating.  No correspondence was received from the Veteran during the one-year appeal period following the April 2011 rating decision indicating an intent to appeal the April 2011 rating decision, to include the decrease in the rating assigned therein.  Documents submitted in April 2011 only indicated disagreement with a TDIU decision.  An appeal statement submitted in August 2011 likewise only referenced TDIU.  Therefore, the April 2011 rating decision regarding the hearing loss rating is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  
The Veteran filed an informal claim for entitlement to a compensable disability rating for his service-connected bilateral hearing loss on April 6, 2012.  
To the extent that the Veteran asserts that he is entitled to an earlier effective date based on his earlier claim for entitlement to a compensable disability rating for his bilateral hearing loss, the Board reiterates that an April 2011 rating decision decreased the Veterans 10 percent disability rating to non-compensable.  The Veteran did not complete an appeal as to any aspect of that rating decision, and there has been no adjudicatory finding of clear and unmistakable evidence (CUE) in that decision.  Therefore, the decision is final, and the earlier claim may not serve as a basis for an earlier effective date for the grant of a 10 percent rating for the service-connected bilateral hearing loss.  Furthermore, there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date based on an earlier claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome the finality of the April 2011 rating decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the present claim must fail.  The Boards finding in this regard does not prejudice any future adjudication of a claim of CUE that may be raised in the future.
As such, the earliest effective date potentially available for the award of the 10 percent disability rating for the service-connected bilateral hearing loss is April 6, 2011 one year prior to receipt of the Veterans claim for an increased rating.  See 38 C.F.R. § 3.400(o) (2).  For an effective date to be awarded during the one-year period preceding receipt of the increased rating claim, it must be shown that an increase in severity was factually ascertainable during that period.  See id.
However, the Board has considered the record as a whole, and concludes that the record does not show that it was factually ascertainable that the Veterans increase in severity occurred during the one-year period preceding receipt of his increased rating claim.  The medical records dating during that one-year period do not show that the Veteran had an increase in severity of bilateral hearing loss.  The medical records only reflect continued treatment related for the Veterans hearing loss and maintenance of hearing aids without containing specific findings regarding the severity.  As such, the record does not show that it is factually ascertainable that an increase in disability occurred within the one-year period preceding receipt of the Veterans increased rating claim on April 6, 2012, such that a 10 percent rating was warranted.
In view of the foregoing, the Board finds that the record does not show that it is factually ascertainable that the Veterans service-connected bilateral hearing loss increased in severity during the one-year period preceding receipt of the Veterans increased rating claim on April 6, 2012, such that an earlier effective date for the award of the 10 percent disability rating is warranted.  See 38 C.F.R. § 3.400(o) (2).  Accordingly, the preponderance of the evidence is against the assignment of an effective date prior to April 6, 2012, for the award of a 10 percent disability rating for the service-connected bilateral hearing loss.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. R. Higgins, Associate Counsel 

